Citation Nr: 1733333	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-08 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected right ankle disability.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from April 26, 1977 to May 23, 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In his February 2013 substantive appeal (VA Form 9), the Veteran asked to testify at a Travel Board hearing before a Veterans Law Judge. A hearing was scheduled in April 2016; however, the Veteran withdrew his request for a hearing in April 2016. Therefore, this issue is properly before the Board. See 38 C.F.R. § 20.704 (2016).

Additional evidence has been associated with the Veteran's claims file since the last issuance of the Statement of the Case (SOC). The Veteran's representative waived RO consideration of such evidence. Regardless, the AOJ will have the opportunity to review the additional evidence received on remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Since the Veteran filed his claim for an acquired psychiatric disability in 2010, the Veteran has been diagnosed with several different psychiatric disabilities, to include dysthymic disorder, paranoid schizophrenia, depression not otherwise specified, major depression disorder, and unspecified psychotic disorder. The Veteran asserts that his disability or disabilities are related to his period of active service. However, in an April 2016 statement, the Veteran's representative also asserted that his psychiatric disability or disabilities may be caused or aggravated by his service-connected right ankle disability. 

An additional opinion is required as to whether the Veteran's acquired psychiatric disorder was caused or aggravated by his right ankle disability. See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

As resolution of the pending claim may have an impact on the Veteran's claim for TDIU, the issues are inextricably intertwined. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined). Thus, the Board finds that the Veteran's claim for TDIU should be held in abeyance, pending adjudication of his claim of service connection for an acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of the Veteran's current psychiatric disabilities. The Veteran's claims file should be made available to, and reviewed by the examiner. Upon review of the record, and examination of the Veteran, please respond to each of the following:

a.) Please clarify the Veteran's current mental health diagnoses. 

b.) For each identified psychiatric disability, please indicate whether it at least as likely as not (50 percent greater probability) that the disability was incurred in, or is otherwise related to his period of active duty service. 

c.) Notwithstanding the responses above, for each 
identified psychiatric disability, please also indicate whether it at least as likely as not that the disability was (i) caused or (ii) aggravated beyond its natural progression by symptoms associated with his service-connected right ankle disability.

d.) If the Veteran has a current psychosis, please identify whether he experienced the psychosis within one year after his discharge from service in May 1977.

The examiner should provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims for service connection for an acquired psychiatric disorder and TDIU should be readjudicated based on the entirety of the evidence, to include the evidence received after the August 2016 Supplemental Statement of the Case. If the claims remain denied, the Veteran should be issued a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




